DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both the aperture and the protrusion of the swivel spacer 300 in Fig. 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, there is confusion with regard to the spacer aperture, and the spacer protrusion. The Specification and Figures (1/15/2019) compound the confusion. For example, §[0052] reads, ‘In one embodiment, a swivel spacer 300 includes an aperture 304’, while §[0054] reads, ‘In one embodiment, a swivel spacer 300 includes a spacer protrusion.’ Furthermore, it is the examiner’s understanding only one embodiment of the figures depict a swivel spacer 300. Please correct and clarify what exactly is being claimed. Claim will be examined here within, as best understood. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0191081 A1, Ward et al., (hereinafter Ward), and further in view of US 2017/0045080 A1, Grether et al., (hereinafter Grether).
	
	Regarding claim 1, Ward discloses an adjustable swiveling passenger seat assembly, comprising: 
	a set of base rails (Fig. 5, 310: floor tracking rails), wherein the set of base rails are aligned in parallel (see Fig. 5, base rails are parallel);
	a plurality of floor fittings (see annotated Fig. 5 below) coupling the set of base rails with a set of seat tracks of a floor (§[0036]: For example, as shown in FIG. 5, instead of being secured to the stationery seat feet, the receiving members 160, 172 of the first leg 106 and the receiving members 202, 216 of the second leg 108 may be conveniently secured to floor tracking rails 310. This feature allows the seat base 100 to become movable relative to the aircraft floor, without affecting the height of the seat base 100 or the need to replace any component of the seat base 100 (except the feet 270);

    PNG
    media_image1.png
    552
    865
    media_image1.png
    Greyscale

	a plurality of pitch clevises (Fig. 2; 106, containing 160 and 172: receiving members; and 108, containing 202 and 216: receiving members) coupled on a top surface of each of the set of base rails, (Fig. 5: receiving members seen coupled to 310), each of the plurality of pitch clevises including a hole (Fig. 2; 192 and 236) disposed on a top surface of the plurality of pitch clevises, wherein the plurality of pitch clevises are configured to provide a mechanical strength and stability to support a passenger seat in absence of spars (inherent); 
	a swivel outer plate aligned in parallel relative to the floor, (Fig. 1-2 and 5, the base plate 110, with swivel ring 112), the swivel outer plate comprising: 
	a plurality of slots located on corners of the swivel outer plate (Fig. 2, openings: 250, 252, 254, 256).
	wherein the swivel outer plate is coupled to the plurality of pitch clevises through the hole of the pitch clevises (Figs. 2 and 5).
	Ward is silent about a plurality of spacers disposed within the disclosed plurality of slots and the connection made through the plurality of spacers. 
	Grether teaches, devices for fastening or securing mechanical parts, including a spacer (Fig. 4, item 30: eccentric bushing). The spacer is positioned within a slot (Fig. 3, item 11: opening) of a first fitting to be fastened to a second fitting. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the plurality of slots, disclosed by Ward above, with the teachings of Grether so that the slots included a spacer, so that a swivel outer plate could be coupled to the plurality of pitch clevises through the plurality of the spacers, in order to prevent wear and tear of a fastener/bolt passing through the spacer as well as, depending on the material used to make the spacer, to control the friction between the slot and the fastener going through the spacer.

	Regarding claim 9, Ward discloses an adjustable aircraft swiveling passenger seat, comprising: 
	a set of base rails (Fig. 5, 310: floor tracking rails), wherein the set of base rails are aligned in parallel to each other (Fig. 5, base rails are parallel) and are in parallel with a direction of travel (Fig. 5 and §[0036], base rails are parallel to a direction of travel); 
	 a plurality of floor fittings (see annotated Fig. 5 above with claim 1) coupling the set of base rails with a set of seat tracks of a floor (§[0036]: For example, as shown in FIG. 5, instead of being secured to the stationary feet, the receiving members 160, 172 of the first leg 106 and the receiving members 202, 216 of the second leg 108 may be conveniently secured to floor tracking rails 310. This feature allows the seat base 100 to become movable relative to the aircraft floor, without affecting the height of the seat base 100 or the need to replace any component of the seat base 100 (except the feet 270);
		a plurality of pitch clevises (Fig. 2; 106, containing 160 and 172: receiving members; and 108, containing 202 and 216: receiving members) coupled on a top surface of each of the set of base rails (Fig. 5: receiving members seen coupled to 310), each of the plurality of pitch clevises including a hole (Fig. 2; 192 and 236) disposed on a top surface of the plurality of pitch clevises, wherein the plurality of pitch clevises are configured to provide a mechanical strength and stability to support a passenger seat in absence of spars (inherent); 
		a swivel outer plate aligned in parallel relative to the floor, (Fig. 1-2 and 5, the base plate 110, with swivel ring 112), the swivel outer plate comprising: 
		a plurality of slots located on corners of the swivel plate (Fig. 2, openings: 250, 252, 254, 256);) 
 		wherein the swivel outer plate is coupled to the plurality of pitch clevises through the hole of the pitch clevises (Figs. 2 and 3 and 5).
	Ward is silent about a plurality of spacers disposed within the disclosed plurality of slots and the connection made through the plurality of spacers. 
	Grether teaches, devices for fastening or securing mechanical parts, including a spacer (Fig. 4, item 30: eccentric bushing). The spacer is positioned within a slot (Fig. 3, item 11: opening) of a first fitting to be fastened to a second fitting. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the plurality of slots, disclosed by Ward above, with the teachings of Grether so that the slots included a spacer, so that a swivel outer plate could be coupled to the plurality of pitch clevises through the plurality of the spacers, in order to prevent wear and tear of a fastener/bolt passing through the spacer as well as, depending on the material used to make the spacer, to control the friction between the slot and the fastener going through the spacer.

	Regarding claim 16, Ward discloses an adjustable swiveling passenger seat assembly, comprising: 
	a set of base rails (Fig. 5, 310: floor tracking rails) aligned in parallel to each other (see Fig. 5, base rails are parallel) and are in parallel with a direction of travel (see Fig. 5 and §[0036, base rails are parallel to a direction of travel); 
	a plurality of floor fittings (see annotated Fig. 5 in connection with claim 1) configured to couple each of the set of base rails with a set of seat tracks of a floor (floor tracking rails inherently connect to tracks of a floor);
	 a plurality of pitch clevises (Fig. 2; 106, containing 160 and 172: receiving members; and 108, containing 202 and 216: receiving members) coupled on a top surface of each of the set of base rails (Fig. 5: receiving members seen coupled to 310), each of the plurality of pitch clevises including a hole (Fig. 2; 192 and 236) disposed on a top surface of the plurality of pitch clevises, wherein the plurality of pitch clevises are configured to provide a mechanical strength and stability to support a passenger seat in absence of spars (inherent); 
	a plurality of clevis pins (170B and 170G, Fig. 3 and 5)configured to couple the plurality of pitch clevises with each of the set of base rails (see Fig. 5), wherein the plurality of clevises pins is perpendicularly aligned relative to each of the set of base rails (see Fig. 5, clevis pin is at an angle of 90 degrees to the plane of the rail in which it couples to the pitch clevis) and aligned in parallel relative to the floor (see Fig. 5); 
	a swivel outer plate aligned in parallel relative to the floor, (Fig. 1-2 and 5, the base plate 110, with swivel ring 112), the swivel outer plate comprising:  a plurality of slots located on corners of the swivel plate (Fig. 2, openings: 250, 252, 254, 256.); 
 		wherein the swivel outer plate is coupled to the plurality of pitch clevises through the hole of the pitch clevises (Figs. 2 and 3 and 5); and

    PNG
    media_image2.png
    502
    581
    media_image2.png
    Greyscale
 	a protection plate disposed between the swivel outer plate and the plurality of pitch clevises (see annotated Fig. 1 below);
	Ward is silent about a plurality of spacers disposed within the disclosed plurality of slots and the connection made through the plurality of spacers. 
	Grether teaches, devices for fastening or securing mechanical parts, including a spacer (Fig. 4, item 30: eccentric bushing). The spacer is positioned within a slot (Fig. 3, item 11: opening) of a first fitting to be fastened to a second fitting. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the plurality of slots, disclosed by Ward above, with the teachings of Grether so that the slots included a spacer, so that a swivel outer plate could be coupled to the plurality of pitch clevises through the plurality of the spacers, in order to prevent wear and tear of a fastener/bolt passing through the spacer as well as, depending on the material used to make the spacer, to control the friction between the slot and the fastener going through the spacer.

	Regarding claims 2, 10, and 19, Ward and Grether disclose the adjustable swiveling passenger seat assembly of claim 1, the adjustable swiveling passenger seat of claim 9, and the adjustable swiveling passenger seat of claim 16, respectively, wherein the plurality of spacers each include a spacer protrusion (see annotated Fig. 4 below, Grether) configured to fit within the plurality of slots (inherent of a spacer); 	
	wherein the plurality of spacers each include an aperture (see annotated Fig. 4 below, Grether) configured to receive a pin (inherent of an aperture) coupling the outer plate (slots on corner of swivel outer plate, Ward, Fig.2 openings: 250, 252, 254, 256.);  and the pitch clevis (pitch clevis, Ward, Fig. 2; 106, containing 160 and 172: receiving members; and 108, containing 202 and 216: receiving members) (see Ward, Fig. 5);
	wherein a width between the set of base rails is adjustable by changing a location of the apertures on the plurality of spacers  (§[0037] As illustrated in FIG. 5, the leg space afforded by the seat base 100 may be adjusted. Specifically, as outlined above, when the seat base 100 is assembled using the opening 126, 128 in the side members 120, 122 of the first cross member 102, the openings 144, 146 in the side members 138, 140 of the second cross member 104, and the openings 250, 254 in the bendable tabs 246, 248 of the base plate 110, respectively, the leg space afforded by the seat base 100 in the preferred embodiment is about nine inches.)


    PNG
    media_image3.png
    528
    815
    media_image3.png
    Greyscale

	
	Ward and Grether disclose the claimed invention except for changing a location of the apertures on the plurality of spacers.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the location of the apertures on the plurality of spacers so that the aperture would align with the intended pin placement within the spacer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	The benefit of changing the location of the aperture on a spacer is to have a workable spacer for whichever of the respective openings (250, 252, 254, 256) of the swivel outer plate are chosen to receive the pin the spacer is configured to receive. Allowing for a choice via different aperture locations affects the width between the set of base rails. The overall benefit being increased leg space afforded by the seat assembly. And the ability of the seat assembly to be safely and conveniently used with aircraft having varying fuselage sizes and seat feet/rail spacing.

	Regarding claims 3 and 11, modified Ward discloses the adjustable swiveling passenger seat assembly of claim 1, and the adjustable swiveling passenger seat of claim 9, respectively, further comprising: a plurality of clevis pins (170B and 170G: fastener, Figs. 2, 3 and 5) configured to couple the plurality of pitch clevises with each of the set of base rails (see Fig. 5), wherein the plurality of clevises pins is perpendicularly aligned relative to each of the set of base rails (see Fig. 5, clevis pin perpendicularly aligned to the base rail 310) and aligned in parallel relative to the floor (see Fig. 5).

	Regarding claims 4, 12 and 17, modified Ward discloses the adjustable swiveling passenger seat assembly of claim 1, the adjustable swiveling passenger seat of claim 9, and the adjustable swiveling passenger seat of claim 16, respectively, except wherein the plurality of pitch clevises is formed from at least one of carbon steel, steel iron nickel alloy, stainless steel, tungsten, tungsten carbide, titanium, titanium aluminide, chromium, iron, aluminum, composite materials, carbon fibers, and polymers.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the wherein the plurality of pitch clevises from at least one of carbon steel, steel iron nickel alloy, stainless steel, tungsten, tungsten carbide, titanium, titanium aluminide, chromium, iron, aluminum, composite materials, carbon fibers, and polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

	Regarding claims 5, 13, and 18, modified Ward discloses the adjustable swiveling passenger seat assembly of claim 1, the adjustable swiveling passenger seat of claim 9, and the adjustable swiveling passenger seat of claim 16, respectively, wherein a shape of the plurality of pitch clevises includes at least one of U-shape, V-shape, C-shape, and mushroom shape. (see Fig. 5, pitch clevis is U-shaped)

	Regarding claim 7, modified Ward discloses the adjustable swiveling passenger seat assembly of claim 1, wherein the adjustable swiveling passenger seat assembly is configured to be used in vehicles. (see Ward, ABSTRACT: A seat base for use in aircraft)

	Regarding claim 8, modified Ward discloses the adjustable swiveling passenger seat assembly of claim 7, wherein the vehicles that the adjustable swiveling passenger seat assembly is used include one of motor vehicles, railed vehicle, watercraft, amphibious vehicles, aircraft, or spacecraft. (see Ward, ABSTRACT: A seat base for use in aircraft)

	Regarding claim 14, modified Ward discloses the adjustable swiveling passenger seat of claim 9, wherein the floor (Fig. 4, 300: aircraft floor) includes at least one of main deck floor, overhead compartment floor, and cargo compartment floor (Fig. 4, 300: aircraft floor inherently one of main deck, over compartment or cargo compartment floors).	
	
Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ward as applied to claim 1 above, and further in view of US 2010/0102611 A1, Bunea et al., (hereinafter Bunea), as cited on the IDS dated 1/15/2019.

Regarding claim 6, modified Ward discloses the adjustable swiveling passenger seat assembly of claim 1, wherein the swivel outer plate (Ward, fig. 1-2, the base plate 110, with swivel ring 112) is configured to support the passenger seat that rotates. (functional limitation, Ward is capable of the configuration, see further §[0028]:  In the preferred embodiment, each groove 268 (of swivel plate 112) is spaced from an adjacent groove 268 by four degrees, so as to allow a seat secured to the seat base 100, fig. 1, to swivel in four-degree steps.)
Ward and Grether are silent about the seat rotating 360 degrees. Bunea discloses a swivel seat (Fig. 2, 10) with a swivel outer plate (Fig.2, 24) that can rotate in either direction a full 360 degrees (§[0014]: The swivel plate 40 can rotate in either direction a full 360 degrees).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the swivel outer plate disclosed by Ward with the teachings of Bunea, in order to allow the rotation of the seat in full 360 degrees.
The motivation to do this would be to allow the swivel plate, furthermore the attached seat, to rotate in either direction a full 360 degrees.

Regarding claim 15, modified Ward discloses the adjustable aircraft swiveling passenger seat of claim 9, wherein the swivel seat is configured to rotate. (functional limitation, Ward is capable of the configuration, see further §[0028]:  In the preferred embodiment, each groove 268 (of swivel plate 112) is spaced from an adjacent groove 268 by four degrees, so as to allow a seat secured to the seat base 100, fig. 1, to swivel in four-degree steps.)
Ward and Grether are silent wherein the rotation is 360 degrees at a yaw axis. Bunea discloses a swivel seat (Fig. 2, 10) with a swivel outer plate (Fig.2, 24) that can rotate in either direction a full 360 degrees (§[0014]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the swivel seat disclosed by Ward with the teachings of Bunea, in order to allow the rotation of the seat in full 360 degrees. The motivation to do this would be to allow the swivel plate, furthermore the attached seat, to rotate in either direction a full 360 degrees.

Regarding claim 20, modified Ward discloses the adjustable swiveling passenger seat of claim 16, further comprising: a swivel seat (§[0028]: In the preferred embodiment each groove 268 (of swivel plate 112) is spaced from an adjacent groove 268 by four degrees, so as to allow a seat secured to the seat base 100 to swivel in four- degree steps) mounted on the swivel outer plate, wherein the at least one swivel seat is configured to rotate. 
Ward and Grether are silent wherein the rotation is 360 degrees at a yaw axis. Bunea discloses a swivel seat (Fig. 2, 10) with a swivel outer plate (Fig.2, 24) that can rotate in either direction a full 360 degrees (§[0014]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the swivel seat disclosed by Ward with the teachings of Bunea, in order to allow the rotation of the seat in full 360 degrees. The motivation to do this would be to allow the swivel plate, furthermore the attached seat, to rotate in either direction a full 360 degrees.

Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed 4/26/2022, with respect to Specification objections and 112b claim rejections have been fully considered and are persuasive.  The amended claims, submitted 4/26/2022, describe the set of base rails with respect to a set of tracks of floor, resulting in the terminology being consistent to how a person ordinarily skilled in the art would understand it. The trademark issue is resolved within the amendment. The Specification objection is withdrawn. 
Furthermore, the amended claims submitted 4/26/2022, specifically claims 9, 14, 16 and 19, sufficiently address the question of claim limitations outside of the scope of the claim. The rejections of claims 9-20 under 112(b) for indefinite subject matter is withdrawn. 
Applicant's arguments, regarding 103 rejections, beginning page 12, have been fully considered but they are not persuasive. Amended claims 1, 9 and 16 are disclosed by Ward and Grether as outlined above.
Applicant’s arguments with respect to the claims 1, 9 and 16 with regard to Kanai have been considered but are moot because the new ground of rejection does not rely on this reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument, beginning the last paragraph of page 13, regarding Ward failing to teach or suggest "each of the plurality of pitch clevises including a hole disposed on a top surface of the plurality of pitch clevises" ... "wherein the swivel outer plate is coupled to the set of base rails with the plurality of pitch clevises through the plurality of the spacers and the hole of the pitch clevises." as recited in amended Claim 1, is not persuasive. The examiner respectfully disagrees for the following reasons:
 Applicant’s argument points to portions of Ward not used by the examiner. Please refer to the current disclosure of claim limitations by Ward cited above. Specifically, the assertion that cross member 102 of Ward is not equivalent to a “swivel outer plate”. This is assertion is moot as the new ground of rejection does not rely on cross member 102.
Applicant’s arguments with respect to claim(s) 2, 10 and 19, beginning page 16 of the Remarks have been considered but are moot because the new ground of rejection does not rely on the Grether reference as argued by the Applicant. Applicant argues, “Grether fails to disclose, teach, or suggest "wherein a width between the set of base rails is adjustable by changing a location of the apertures on the plurality of spacers" as recited in amended Claim 2. The Applicant submits the opening 31 of the eccentric bushing 30 does not appear allow any change in location. Claims 2, 10, and 19 are believed to be allowable for at least this reason.” See new grounds of rejection above. 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642